Title: To Thomas Jefferson from James Madison, 15 May 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     May 15. 1808
                  
                  I got home on friday night, by taking my carriage to pieces & making three trips with it over Porter’s mill pond in something like a boat, and swimming my horses. I found the roads over the flat lands much better than I had hoped. Having been once dry and smoothed, the rains did not penetrate and left them very passable even where slightly covered with water. I was glad to learn that you had been not more detained on the way. A person who resides near Barnetts Ford told me that you crossed it at the only moment that admitted it; the river having risen immediately after.
                  I send letters from Armstrong, Pinkney & Harris; with others of minor consequence. I have noted the proposed answer to that of Turreau. Smith and B. I suppose may be told that as Dispatches for the Mediterranean will find a conveyance in the vessel for Algiers their request cd. not be complied with, without a mala fide request of passports from the foreign Ministers, and a special favor, having the appearance of partiality to individuals. As the trade to St. Domingo has been contrary to law, property lying there must be presumed to be an evidence of transgression in the owners. This consideration supplies an answer to Louis.
                  Yrs. most affectly & respectfully
                  
                     James Madison
                     
                  
                  
                     The undecyphered letter from A. was probably misaddressed to the Secretary of State. No such Cypher is in the office, and must be one concerted with another correspondent.
                  
               